Case 1:20-cv-03538-GLR Document 124-2 Filed 01/13/21 Page 1 of 3




                   Exhibit B
    Case 1:20-cv-03538-GLR Document 124-2 Filed 01/13/21 Page 2 of 3




December 14, 2018

Re: Offer Letter

Dear Kyle,

On behalf of RagingBull.com (the "Company"), I am pleased to offer you employment
with RagingBull.com in the position of Biotech Breakouts Guru, starting on January 01,
2019. In that position, you will report to Jeff Bishop.

During your employment, you will be paid a base salary at the annual rate of USD
100,000.00. Your compensation will be paid in regular installments in accordance with
the Company’s regular payroll process, and subject to applicable tax and other
withholdings. As an exempt employee, you will not be eligible for any overtime pay.This
position is a full-time position and your regular salary will be pro-rated based on a 40
hour work week.

At-Will Employment: Your employment with the Company is "at will," and thus you or
Company may terminate our employment relationship at any time, with or without cause
or advance notice. The Company reserves the right, in its sole discretion, to change your
compensation and/or employee benefits at any time on a prospective basis.

Additional Agreements: As a condition of your employment, you agree to execute any
additional agreements required by the Company at the start of your employment. This
includes any agreements that relate to your confidentiality or intellectual property
assignment obligations to the Company. You further agree that at all times during your
employment (and afterwards as applicable), you will be bound by, and will fully comply
with, these additional agreements.

Contingencies: This offer is contingent upon the successful completion of any
background or reference checks desired by the Company. For purposes of federal
immigration law, you will be required to provide to the Company documentary evidence
of your identity and eligibility for employment in the United States. Such documentation
must be provided to us within three business days following the start of your
employment, or our employment relationship with you may be terminated.

Additional Terms and Conditions of Offer:
      Case 1:20-cv-03538-GLR Document 124-2 Filed 01/13/21 Page 3 of 3




Entire Agreement: This employment agreement, along with the Confidentiality
Agreement, sets forth the terms and conditions of your employment with the Company,
and supersedes any prior representations or agreements concerning your employment
with the Company, whether written or oral. You acknowledge and agree that you are not
relying on any statements or representations concerning the Company or your
employment with the Company except those made in this agreement. This employment
agreement may not be modified or amended except by a written agreement signed by you
and an authorized officer of the Company.

This offer of employment will expire December 18, 2018 at 5:00 pm.

Kyle, we are excited by the prospect of you joining the Company.

Sincerely,
RagingBull.com


By:




Name: Jordan Reyna
Title: Director of Finance and Personnel

**********************************

I hereby agree to and accept employment with the Company on the terms and conditions
set forth in this offer letter.




Kyle Dennis
Dated: 12/14/2018
